Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page1of9

IN THE UNITIED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

SANJOY DAS, Ph.D, Plaintiff,
vs. Case No. 21-CV-
STATE OF KANSAS, KANSAS BOARD
OF REGENTS,
KANSAS STATE UNIVERSITY
OF AGRICULTURE AND APPLIED SCIENCE, Defendant.

COMPLAINT

COMES NOW, Sanjoy Das, Ph.D, and for his complaint for disability
discrimination, refusal to grant reasonable accommodations, and reprisal states and alleges as
follows:

1. Plaintiff is Sanjoy Das, Ph.D., whose mailing address is 3016 Pecanwood
Drive Manhattan, KS 66502.

2a. Defendant is the State of Kansas, Kansas Board of Regents, Kansas State
University of Agriculture and Applied Science, (hereafter sometimes referred to as
“Defendant”’) who may be served with process by service of process upon the Chairperson of
the Board of Regents, 1000 SW Jackson Street, Suite 520, Topeka, Kansas as well as the
Attorney General for the State of Kansas at the Office of the Attorney General, Second
Floor, Kansas Judicial Center, 301 W. Tenth Avenue, Topeka, Kansas 66612-1597.

2b. The agency of the Defendant whose action is at issue is: Kansas State
University of Agriculture and Applied Science (hereafter referred to as the “University”),
whose mailing address is Kansas State University, Office of the President, 110 Anderson

Hall, Manhattan, KS 66506-0112.
Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page 2 of9

COMPLAINT Dia

3a. Plaintiff hereby charges the University with disability discrimination
contrary to 42 U.S.C. § 12112.

3b. Plaintiff further charges the University with retaliatory employment
practices against him contrary to 42 U.S.C. § 12203.

4, On April 26", 2021, the Equal Employment Opportunity Commission in
Case No. 563-2020-002956C issued Plaintiff a Notice of Right To Sue, which is attached
hereto and marked as Exhibit A.

5. This Court possesses jurisdiction of the subject matter of this action pursuant to

28 U.S.C. § 1343 and 1346.

6. Plaintiff is an Associate Professor in the University’s Department of Electrical
Engineering.
% Plaintiff is an employee of the University who is a “qualified individual” as

that term is defined by 42 U.S.C. §12111(8)

8. The University is Plaintiff's “Employer,” as that term is defined by 42 U.S.C.
§12111(5).

9. The terms and conditions of employment at the University, are subject to
policies approved by the University and Defendant, State of Kansas, Board of Regents.
Among such policies, is a prohibition of discrimination on the basis of disability and

prohibition of retaliation against an employee who complains of such discrimination
Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page 3of9

COMPLAINT --3--

according to procedures provided by the University or otherwise, according to Title I of the
Americans with Disabilities Act (the ADAA) hereafter.

10. Despite such regulations, the University has subjected Plaintiff to continuous
and ongoing discrimination against him due to his disability, and his complaints of such
discrimination according to University and the ADAA.

Ila. Plaintiff has previously complained of the University’s discrimination against
him in April of 2019 in Case No. 07-19-2013, filed with the office of Civil Rights in the
Department of Education (OCR).

1lb. Prior to said OCR complaint, Plaintiff complained of such discrimination to the
Equal Employment Opportunity Commission (EEOC).

12. Despite, or perhaps because of, those complaints, Plaintiff continued to
experience disability discrimination, and denial of the reasonable accommodation, which
discrimination and retaliation has continued to this date.

13. Plaintiff suffers from Attention Deficit Hyperactivity Disorder (ADHD). If
the University made those reasonable and minor accommodations requested by Plaintiff,
Plaintiff can perform and excel in the performance of his duties despite this condition.

14. Nonetheless, because of Plaintiff's condition, the Department Head of the
University’s Department of Electrical Engineering has an aversion to Plaintiff and refuses to
grant the reasonable accommodations requested by Plaintiff.

15. The University’s discrimination against Plaintiff due to his disability, its
Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page 4of9

COMPLAINT --4--

refusal to grant him the accommodations he has requested, and its retaliation against
Plaintiff due to his complaints of such discrimination, has caused Plaintiff to suffer
significant and undue work-related stress, which has caused Plaintiff to be diagnosed as also
suffering from an Anxiety Disorder.

16. | The University’s Department Head, Dr. Gruenbacher, agreed to grant one of
Plaintiff's requests for accommodation which consisted of reminders of upcoming meetings,
but then did so only occasionally, causing Plaintiff to formally complain to the university
administration in 2019 order to persuade Dr. Gruenbacher to resume providing reminders as
previously agreed. This agreement to provide reminders of department meetings is the single
and only concession the University has made in response to Plaintiff's reasonable
accommodation (RA) requests.

17a. All other RA requests by Plaintiff have been unnecessarily and incorrectly
denied.

17b. Plaintiffs additional RA requests that were denied by the University, included
Plaintiff's request to play tapes of lectures while present in class, as has been permitted to other
faculty members.

17c. Plaintiff also requested permission to attend departmental meetings virtually.
Plaintiff's request was denied, but was granted to another non-disabled faculty member.

17d. Plaintiff requested the assistance ofa graduate teaching assistant in courses being

taught by Plaintiff, but this request too was also denied by the University, while being granted
Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page5of9

COMPLAINT --5--

to other faculty members.

18. In addition to denial of Plaintiff's RA requests, the University has continued to
discriminate against Plaintiff because of his condition.

19, The University has continued to deny Plaintiff promotion despite the fact, that
according to Department guidelines for promotion, Plaintiffhad higher qualifications than other
members of the faculty who have been promoted.

20.  InJune of 2020 for example, another candidate’s promotion /tenure was granted
after being afforded an opportunity to visit with his colleagues about that promotion. The
University however interfered with Plaintiff's application for promotion and twice denied
Plaintiff permission to meet with the decision-making faculty members about Plaintiff's
application for promotion despite allowing the other candidate permission to do so.

21. Asa result of this discrimination, Plaintiff filed complaints not only with the
OCR but also according to the University’s policies. As with Plaintiffs RA requests, the
University did not respond to these complaints; however since filing these complaints
Plaintiff's evaluations have trended lower while his performance remained at a steady, if not
increased level.

22. In addition to the lower trend line in Plaintiff's performance evaluations, the
University has disproportionately distributed department resources to other non-disabled
members of the department, including but not limited to equipment, post-graduate scholars,

graduate students and allocations for equipment and travel.
Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page 6 of9

COMPLAINT --6--

23a. Onesuch example of the University’s disparate treatment of Plaintiff, occurred
on October 9, 2019 when Plaintiff made a request for partial funding for travel support to an
international technical conference where Plaintiff had been invited to present an accepted
research article, attend workshops, and interact with other researchers. A significant portion of
the entire travel expense would have been covered by funding in an account, which, while set
aside for Plaintiffs benefit, was nonetheless controlled by the Department.

23b. The University did not respond to Plaintiff's request for partial funding of his
travel costs. Confronted with rising airplane ticket costs, Plaintiff repeatedly inquired of the
Department about his request. When he finally got a response, Plaintiff was told there was less
money than what was actually on account. The University misinformed Plaintiff about the
extent of his Departmental funding, and was told to request funding from another University
resource (outside of the department) but due to further departmental delays, Plaintiff could not
obtain that funding by the deadline for registering at that conference. This misinformation and
delay was motivated by a desire to harass Plaintiff because of his disability RA requests, and
filing of complaints about this discrimination and harassment.

24. The University’s failure to afford Plaintiff the full measure of accommodation
requested, the refusal to consistently abide by even the one (1) accommodation afforded by the
University to date and its continued harassment and discrimination against Plaintiff is
attributable to, and explained by Plaintiffs disability, his requests for RA, and his complaints

filed with the OCR, the EEOC and the University.
Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page 7 of9

COMPLAINT ~-7]--

25. As a result of the University’s continued discrimination, refusal to grant RA
requests, and retaliation against Plaintiff for his complaints of such discrimination, Plaintiffhas
suffered significant and ongoing personal suffering and injury, and diminished earnings in an
amount exceeding $75,000.00.

WHEREFORE, Petitioner prays that the Court determine Defendant by means of its
Agency: Kansas State University of Agriculture and Applied Science, has engaged in
prohibited disability discrimination, has refused to grant Plaintiff reasonable
accommodations for that disability, and has engaged in retaliation against Plaintiff for his
complaints about such discrimination, all as prohibited by the ADAA; enter an order herein
enjoining the continuation of such prohibited employment practices; and that the Court enter
a money judgment herein over and against the Defendant and its Agency, Kansas State
University of Agriculture and Applied Science in an amount exceeding $75,000.00 as
compensation for the past and future physical and emotional injury, and specific and
consequential damages sustained by Plaintiff as a result of the above described actions, for
an order reimbursing Plaintiff for his attorney fees incurred herein, including any expert
witness fees and costs, and for such other and further relief which the Court deems just and

equitable in the circumstances
Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page 8 of9

COMPLAINT _-8--

Ses \orvs Des,
SANJOYDAS

VERIFICATION
STATE OF KANSAS )
COUNTY OF GEARY -
SANJOY DAS, of lawful age and being first duly sworn upon his oath states:
That he is the Plaintiff in the above entitled action, that he has read the Petition and

understands the same and that the statements and allegations contained therein are true and
correct to the best of his knowledge and belief.

> Gun \S iy | “a a
Sanjoy Das”
Subscribed and sworn to before me this / 4 day of July, 2021.

NOTARY PUBLIC - State of a ,
LISA MELHUS DANI
o- = .
ates My Appt. Exp. 1o713-24 a&ie. (Vu Slic j UAL LL | yi | ) Lg ( {)

My Appointment Expires:

 

 

 

 

 
Case 5:21-cv-04044-DDC-JPO Document1 Filed 07/23/21 Page 9of9

COMPLAINT i.

APPROVED:

HOOVER, SCHERMERHORN,

EDWARDS, PINAIRE & ROMBOLD

811 North Washington Street

Junction City, KS 66441

(785) 238-3126

Attorneys for Plaintiff

BYTE. (Com le Ke Loe C!
Peter Charles Rombold, #11539

DEMAND FOR JURY TRIAL

COMES NOW Peter Charles Rombold, of the law firm of Hoover, Schermerhorn,
Edwards, Pinaire & Rombold, and hereby demands trial by jury on all of the issues, if any,
triable to a jury.

HOOVER, SCHERMERHORN, EDWARDS,
PINAIRE & ROMBOLD

811 North Washington Street

Junction City, KS 66441

(785) 238-3126

Attorneys for Petitioner

BY Zea (Lear (ye Cx. Kal?

Peter Charles Rombold, #11539

PR:Das.Petition
